Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/20/2022, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/20/2022, with respect to the previous 101 rejection have been fully considered and are persuasive.  The previous 101 rejection has been withdrawn. 

Applicant’s arguments, see pages 7-8 of applicant arguments/remarks, filed 04/20/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments regarding the prior art rejections filed 04/20/2022 have been fully considered but they are not persuasive. 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stored as individual subsequences) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that “Heijman does not disclose that the sequences A, B, C are stored as individual subsequences.” However, the claim language in the independent claims does not explicitly disclose “stored as individual subsequences” either. Therefore, the argument is not considered persuasive. 
Further, applicant argues that Heijman’s subsequences are already interleaved and the interleaved subsequences are not equivalent to subsequences that are stored separately as ordered elements. The examiner respectfully disagrees. Heijman does teach storing the subsequences (A,B,C) separately because each of these individual subsequences can be edited separately. For instance the acquisition order of measurement subsequence C is changed in Fig. 2. Further, each of the measurement subsequences are separate elements (See Fig. 2) because there is a clear delineation between A, B, C and they do not overlap or mix. Therefore, the measurement subsequences are stored separately. 
Next applicant argues that “Heijman does not disclose (as there is no need to utilize) a time value associated with when the next measurement block within each subsequence is to be executed by the MRI system.” However, the examiner respectfully disagrees. Heijman does teach a time value associated with when the next measurement block within each subsequence is to be executed by the MRI system. See Fig. 2 of Heijman, wherein there are interleaves 203/204 and each interleave includes a number of repetitions (k, l, m). The number of repetitions therefore defines when a repetition is to be executed. For instance, if the number of repetitions is 2, then a second repetition (measurement block) is executed directly after a first repetition (measurement block) therefore a next measurement block is performed after this first measurement block. Further, Heijman also explicitly states on page 6 “Sequence "A" has been divided into interleaves 203 and 204. The variable k, 1 and m are repetition numbers at a certain acquisition level (k-line, slice, stack, dynamic) before switching to the next sequence at a predefined acquisition level (k-line, slice, stack, dynamic). Therefore k, 1, m relate to the timing of the interleaves.” Also, the “acquisition order” disclosed can also be considered the “time value” because the acquisition order is the relative timing of when measurement subsequences A, B, C are to be executed. For instance, the acquisition order discloses that the timing of the measurement sequence 201 can be ABCABC.
Applicant then argues Heijman’s discloses timing but the timing refers to duty cycle or a temporal resolution and that this does not correspond to the use of a starting time value for measurement blocks within each subsequence. However, the examiner respectfully disagrees. First, the claim language do not state “a starting time value for measurement blocks within each subsequence”. The claimed limitation states “a respective time value that defines when a next measurement block within a respective one of the plurality of measurement subsequences is to be executed on a time scale by the MRI system”. Heijman discloses in Fig. 2, wherein there are interleaves 203/204 and each interleave includes a number of repetitions (k, l, m). The number of repetitions therefore defines when a repetition (measurement block) is to be executed. For instance, if the number of repetitions is 2, then a second repetition (measurement block) is executed directly after a first repetition (measurement block) therefore a next measurement block is performed after this first measurement block (this can be considered a time value). Further, Heijman also explicitly states on page 6 “Sequence "A" has been divided into interleaves 203 and 204. The variable k, 1 and m are repetition numbers at a certain acquisition level (k-line, slice, stack, dynamic) before switching to the next sequence at a predefined acquisition level (k-line, slice, stack, dynamic). Therefore k, 1, m relate to the timing of the interleaves.” Also, the “acquisition order” disclosed can also be considered the “time value” because the acquisition order is the relative timing of when measurement subsequences A, B, C are to be executed. For instance, the acquisition order discloses that the timing of the measurement sequence 201 can be ABCABC.
Therefore, the previous prior art rejection with Heijman stands.
See also Conclusion section of this office action for a supplemental prior art rejection of the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heijman (WO 2017/174393).

Regarding claim 1, Heijman teaches a method for executing a measurement sequence in a magnetic resonance imaging (MRI) system, comprising: 
storing, via the MRI system, a plurality of measurement subsequences to be executed within the measurement sequence in a container stored in a memory [Fig. 2, wherein the measurement sequence can be considered 201/202 and the measurement subsequences are considered sequences A, B, C. Therefore, measurement subsequences (A, B, C) are within measurement sequence (201/202). See also rest of reference.], each one of the plurality of measurement subsequences (i) being executable independently of other ones of the plurality of measurement subsequences [Fig. 2, wherein in both measurement sequences (201/202) only one measurement subsequence (A, B, or C) is played at a time. Therefore, the measurement subsequences are executable independently. Further, Heijman teaches (page 2, lines 9-35) the repetitions of individual measurement subsequences can be set to 0, 1, 2, etc. This means that measurement subsequence A can be executed and the repetitions of measurement subsequences B and C can be set to 0 (i.e. not played). Further, Heijman also teaches (page 3, lines 8-22) measurement subsequences can be skipped entirely. See also rest of reference.], (ii) comprising measurement blocks including measurement instructions to be executed by the MRI system [Fig. 2, wherein each measurement subsequence (A, B, C) includes a specific number of repetitions (page 2, lines 9-35 wherein k, l, and m are numbers of repetitions) and interleaves (203 and 204), wherein either the number of repetitions or interleaves can be considered a measurement block of a measurement subsequence. See also rest of reference.], and (iii) comprising a respective time value that defines when a next measurement block within a respective one of the plurality of measurement subsequences is to be executed on a time scale by the MRI system [Fig. 2, wherein there are interleaves 203/204 and each interleave includes a number of repetitions (k, l, m). The number of repetitions therefore defines when a repetition (measurement block) is to be executed. For instance, if the number of repetitions is 2, then a second repetition (measurement block) is executed directly after a first repetition (measurement block) therefore a next measurement block is performed after this first measurement block (this is a time value). Further, Heijman also explicitly states on page 6 “Sequence "A" has been divided into interleaves 203 and 204. The variable k, 1 and m are repetition numbers at a certain acquisition level (k-line, slice, stack, dynamic) before switching to the next sequence at a predefined acquisition level (k-line, slice, stack, dynamic). Therefore k, 1, m relate to the timing of the interleaves.” Also, the “acquisition order” disclosed can also be considered the “time value” because the acquisition order is the relative timing of when measurement subsequences A, B, C are to be executed. For instance, the acquisition order discloses that the timing of the measurement sequence 201 can be ABCABC. See also rest of reference.], 
wherein the plurality of measurement subsequences are stored in an ordered manner as separate elements in a subsequence order according to their respective time values [Fig. 2, wherein the measurement subsequences are stored in an ordered manner as separate elements in a subsequence order according to their respective time values, i.e. they are ordered as ABCABC or some other variation and each of the measurement subsequences are separate elements (See Fig. 2) because there is a clear delineation between A, B, C and they do not overlap or mix together. Heijman does teach storing the subsequences (A,B,C) separately because each of these individual subsequences can be edited separately. For instance the acquisition order of measurement subsequence C is changed in Fig. 2. The number k, l, m are also all independently variable for A, B, C. The measurement subsequences are ordered in an ordered manner according to the acquisition order and the number of interleaves. See also rest of reference.]; 
accessing, via the MRI system from the memory, a first measurement subsequence from among the plurality of measurement subsequences in the subsequence order [See Fig. 2 and Page 2, 6, wherein a first measurement subsequence A is accessed and then executed. See also rest of reference.]; and 
executing, via the MRI system, the next measurement block in accordance with the accessed first measurement subsequence [Fig. 2 and pages 2, 6 wherein the pulse sequences are accessed and then executed. See also rest of reference.].

Regarding claim 2, Heijman further teaches further comprising: 
	determining, via the MRI system, whether the accessed first measurement subsequence comprises a subsequent measurement block that is to be executed next in the accessed first measurement subsequence [See Fig. 2, wherein the pulse sequence includes multiple measurement interleaves and repetitions. The repetitions or interleaves can be considered measurement blocks. Page 2 discloses that the repetitions k, l, m are variable. See also rest of reference.]; 
	determining, via the MRI system, an updated time value for the accessed first measurement subsequence that defines when the subsequent measurement block is to be executed on the time scale by the MRI system [Fig. 2 and Page 2-3, wherein the pulse sequence acquisition order (timing) is determined/updated. See also rest of reference.]; and 
	updating, via the MRI system, the container using the updated time value [Fig. 2 and Page 2-3, wherein the pulse sequence timing is determined/updated. See also rest of reference., 
	wherein the accessed first measurement subsequence is positioned in the subsequence order stored in the memory according to the updated time value [Fig. 2 and Page 2-3, wherein the pulse sequence timing is determined/updated. See also rest of reference.].

Regarding claim 3, Heijman further teaches wherein: accessing the first measurement subsequence comprises removing the first measurement subsequence from the container [Fig. 1, wherein the measurement interleave that is updated is sent from hardware interface 140 (if in real-time) or sequence storage 160 to the alteration module 150. See Fig. 2, wherein from package 201 to 202, pulse sequence C is removed from the third pulse sequence. See also rest of reference.]; and   updating the container using the updated time value comprises inserting the accessed first measurement subsequence into the container with the updated time value [Fig. 1, wherein after the updating the pulse sequences are to be executed, and therefore stored. See real-time alteration disclosed in Pages 2-3. See Fig. 2, wherein from package 201 to 202, pulse sequence C is added and updated to the fourth pulse sequence. See also rest of reference.].

Regarding claim 4, Heijman further teaches wherein when the accessed first measurement subsequence does not comprise a subsequent measurement block, the accessed first measurement subsequence is not inserted back into the container [Fig. 2, wherein when the sequence block runs the last time, the sequence block is not inserted because the sequence block has ended. See Fig. 2, wherein the sequence runs two A subsequences and therefore, no more A subsequences are run after the second A subsequence. See also wherein processing is done in real-time so after the A subsequences are finished, they are not computed further. See also rest of reference.].

Regarding claim 5, Heijman further teaches wherein the subsequence order is a linear and/or ascending order of the plurality of measurement subsequences according to respective time values [Fig. 2, wherein there is a chronological order. Page 2-3, wherein any order can be chosen. See also rest of reference.].

Regarding claim 6, Heijman further teaches wherein the plurality of measurement subsequences are stored as individual elements in the container [Fig. 2, each of the measurement subsequences are separate elements because there is a clear delineation between A, B, C and they do not overlap or mix together. Heijman does teach storing the subsequences (A,B,C) separately because each of these individual subsequences can be edited separately. For instance the acquisition order of measurement subsequence C is changed in Fig. 2. The number k, l, m are also all independently variable for A, B, C. See also rest of reference.].

Regarding claim 7, Heijman further teaches wherein the container stored in the memory is a sorted associative container into which the plurality of measurement subsequences are sorted using absolute time values as a sorting key [Fig. 2 and Page 2-3, the measurement subsequences A, B, C are sorted according to the acquisition order/timing. See also Page 6 and rest of reference.].

Regarding claim 8, Heijman further teaches further comprising: repeatedly accessing each one of the plurality of measurement subsequences and removing each of the plurality of measurement subsequences from the container until the container is empty [Fig. 2, wherein when the subsequence runs the last time, the subsequence is not inserted because the subsequence has ended. See Fig. 2, wherein the sequence runs two A subsequences and therefore, no more A subsequences are run after the second A subsequence. This is done for each subsequences (A-C) until the sequence is ended and no subsequences are left. See also wherein processing is done in real-time so after the A-C subsequences are finished, they are not computed further. See also rest of reference.].

Regarding claim 9, Heijman further teaches wherein in an initial repetition the absolute time value of the first measurement subsequence is a predetermined starting time for the first measurement subsequence, and for subsequent repetitions the absolute time values for respectively-executed subsequent measurement subsequences are determined at run-time [Pages 2-3, wherein the acquisition order/timings are determined in real-time. See also rest of reference.].

Regarding claim 10, Heijman further teaches wherein the measurement blocks are uninterruptible measurement blocks [Page 2-3, wherein the number of repetitions k, l, m, for each measurement subsequence are not interrupted. Further, the A, B, C are also not interrupted. See Fig. 2 and rest of reference.].

Regarding claim 11, Heijman further teaches wherein the absolute time value is determined using global restrictions of the MRI system [Page 2, wherein the timing is determined based on SAR regulations and sound level calculations. See also rest of reference.].

Regarding claim 12, the same reasons for rejection as claim 1, above also apply to this claim. Claim 12 is merely the apparatus version of method claim 1.

Regarding claim 13, the same reasons for rejection as claim 1, above also apply to this claim. Claim 13 is merely the electronically readable data carrier version of method claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heijman, in view of Heid (US 8,299,789).

Regarding claim 14, Heijman teaches the limitations of claim 1, which this claim depends from.
Heijman further teaches wherein the plurality of measurement subsequences are executed in an interleaved manner [See Fig. 2 and pages 2-6. See also rest of reference.].
However, Heijman is silent in teaching wherein the plurality of measurement subsequences are stored in a non-interleaved manner.
Heid, which is also in the field of MRI, teaches the plurality of measurement subsequences are stored in a non-interleaved manner [See Fig. 3C, wherein the pulse sequences are shown as separate sequences. Col. 4, lines 16-26 wherein pauses are identified in sequences so that interleaving can be performed with other sequences. Therefore, the sequences are stored separately. See also rest of reference.] and executed in an interleaved manner [See Col. 4, lines 16-26 and rest of reference which teaches interleaving sequences.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Heijman and Heid because both Heijman and Heid are in the field of interleaving pulse sequences for MRI and Heid teaches that it is also known in the art to store and make measurement sequences independent as this allows for flexibility when implementing examinations [Heid - Abstract; Fig. 3C and Col. 19, lines 9-33. See also rest of reference.]. Further, it would have been obvious to try using the separate measurement sequences disclosed in Li because it would allow for a user to individually select pulse sequences that are desired and create a custom package.

Claim 14 can also be rejected under 35 U.S.C. 103 as being unpatentable over Heijman, in view of Li (US 2017/0176562).

Regarding claim 14, Heijman teaches the limitations of claim 1, which this claim depends from.
Heijman further teaches wherein the plurality of measurement subsequences are executed in an interleaved manner [See Fig. 2 and pages 2-6. See also rest of reference.].
However, Heijman is silent in teaching wherein the plurality of measurement subsequences are stored in a non-interleaved manner.
Li, which is also in the field of MRI, teaches the plurality of measurement subsequences are stored in a non-interleaved manner [¶0053; ¶0062] and executed in an interleaved manner [¶0053; ¶0062].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Heijman and Li because both Heijman and Li are in the field of MRI and Li teaches that it is also known in the art to store pulse sequence types individually so a user can separately select which sequence the user would like to be executed  [Li - ¶0053. See also rest of reference.]. Further, it would have been obvious to try using the separate measurement sequences disclosed in Li because it would allow for a user to individually select pulse sequences that are desired and create a custom package. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heid (US 8,299,789) can also be used to reject at least the independent claims. Heid teaches a method for executing a measurement sequence in a magnetic resonance imaging (MRI) system, comprising: 
storing, via the MRI system, a plurality of measurement subsequences to be executed within the measurement sequence in a container stored in a memory [See Fig. 3B, wherein different sequences are shown. See also rest of reference which discloses interleaving sequences. See also rest of reference.], each one of the plurality of measurement subsequences (i) being executable independently of other ones of the plurality of measurement subsequences [See Fig. 3C, wherein different sequences are shown. See also Col. 19, lines 33-44 and rest of reference.], (ii) comprising measurement blocks including measurement instructions to be executed by the MRI system [Fig. 3A, wherein each measurement sequence is dividing into measurement blocks. See also rest of reference which discloses “blocks”.], and (iii) comprising a respective time value that defines when a next measurement block within a respective one of the plurality of measurement subsequences is to be executed on a time scale by the MRI system [Fig. 3A, wherein the blocks have different time values that determine when a next block will be executed. See also rest of reference.], 
wherein the plurality of measurement subsequences are stored in an ordered manner as separate elements in a subsequence order according to their respective time values [Fig. 3A-3C, wherein the measurement subsequences are stored in an ordered manner as separate elements in a subsequence order according to their respective time values, See also rest of reference that discloses the “blocks”. See Col. 4, lines 16-26 and rest of reference which teaches interleaving sequences.]; 
accessing, via the MRI system from the memory, a first measurement subsequence from among the plurality of measurement subsequences in the subsequence order [See Fig. 3A-B wherein measurement sequences are shown as blocks and then executed. See also Figs. 4-7, which also show the execution of the different sequences. rest of reference.]; and 
executing, via the MRI system, the next measurement block in accordance with the accessed first measurement subsequence [See Fig. 3A-B wherein measurement sequences are shown as blocks and then executed. See also Figs. 4-7, which also show the execution of the different sequences. rest of reference.].
Regarding claim 12, the same reasons for rejection as claim 1, above also apply to this claim. Claim 12 is merely the apparatus version of method claim 1.
Regarding claim 13, the same reasons for rejection as claim 1, above also apply to this claim. Claim 13 is merely the electronically readable data carrier version of method claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896